1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 CONSUELO LUCERO,

 8          Plaintiff-Appellant,

 9 v.                                                                   NO. 29,859

10 DAVID TRUJILLO, SAFECO INSURANCE
11 COMPANY OF AMERICA, and PROGRESSIVE
12 HALCYON INSURANCE COMPANY,

13          Defendants-Appellees.


14 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
15 Ted Baca, District Judge


16 Law Office of Geoffrey R. Romero
17 Geoffrey R. Romero
18 Albuquerque, NM

19   Garcia & Vargas, LLC
20   Ray M. Vargas, II
21   David P. Garcia
22   Santa Fe, NM

23 for Appellant

24 Modrall, Sperling, Roehl, Harris & Sisk, P.A.
25 Douglas G. Schneebeck
1 Albuquerque, NM

2 for Appellees




                    2
 1                              MEMORANDUM OPINION

 2 BUSTAMANTE, Judge.

 3        Insured appeals the grant of summary judgment in favor of Insurer. We

 4 proposed to reverse based on our recent decision in Romero v. Progressive

 5 Northwestern Ins. Co., No. 28,720, slip op. (N.M. Ct. App. Oct. 26, 2009). In

 6 response, Insurer asks that we stay the case until the petition for writ of certiorari filed

 7 in Romero is decided by our Supreme Court. We point out, however, that Romero is

 8 the latest pronouncement from this Court, and although certiorari has been filed and

 9 may be granted, the Supreme Court has not reversed or overruled this Court’s decision

10 in Romero. Until the Supreme Court does so, Romero remains controlling precedent

11 on which our courts are entitled to rely. See Arco Materials, Inc. v. Taxation &

12 Revenue Dep’t, 118 N.M. 12, 14, 878 P.2d 330, 332 (Ct. App. 1994), rev’d on other

13 grounds by Blaze Constr. Co. v. Taxation & Revenue Dep’t, 118 N.M. 647, 884 P.2d

14 803 (Ct. App. 1994).

15        For the reasons explained in our calendar notice, we reverse the district court’s

16 order granting summary judgment in favor of Insurer, and remand for further

17 proceedings.




                                                3
1     IT IS SO ORDERED.



2
3                            MICHAEL D. BUSTAMANTE, Judge

4 WE CONCUR:


5
6 JAMES J. WECHSLER, Judge


7
8 JONATHAN B. SUTIN, Judge




                              4